Citation Nr: 1206131	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-40 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from May to October 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, found that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the RO's May 2008 rating action to the Board. 

In September 2011, the Veteran testified before the undersigned at the Pittsburgh, Pennsylvania RO.  A copy of the hearing transcript is of record. 


FINDINGS OF FACT

1.  By a December 1988 decision, the Board denied service connection for a psychiatric disability. 

2.  Evidence received since the Board's December 1988 decision relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim, namely evidence that the Veteran's currently diagnosed paranoid schizophrenia had its onset during active military service.

3.  The Veteran was treated for psychiatric complaints during military service and his currently diagnosed paranoid schizophrenia has been found to have had its onset therein. 



CONCLUSIONS OF LAW

1.  A December 1988 Board decision, wherein the Board denied service connection for an acquired psychiatric disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received since the December 1988 Board decision and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  An acquired psychiatric disorder, currently diagnosed as paranoid schizophrenia, was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In view of the Board's favorable decision in reopening the Veteran's previously denied claim for service connection for an acquired psychiatric disorder and substantiating the underlying service connection claim, there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004). 



II. Analysis

(i) New and Material Evidence-Acquired Psychiatric Disorder

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material. 

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

By way of history, by a February 1976 rating action, the RO initially denied service connection for a nervous disorder.  The Veteran appealed the RO's February 1976 rating action to the Board.  In a July 1977 decision, the Board denied service connection for a psychiatric disorder.  The issue was once again addressed and denied by the Board in March 1979, August 1983 and December 1988 decisions.  The Veteran did not appeal the Board's December 1988 decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

As a result of the finality of the Board's December 1988 decision, a claim for service connection for an acquired psychiatric disorder may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996); 38 C.F.R. § 3.156 (2011).

In its December 1988 decision, the Board denied the Veteran's claim for service connection for a psychiatric disability because there was no evidence that the Veteran had exhibited the prodromal phase of schizophrenia, as opposed to a personality disorder, during military service.  In addition, the Board also concluded that the initial clinical findings of any schizophrenic illness were made several years after service discharge.  (See December 1988 Board decision, page (pg.) 5)).  

After the December 1988 Board denial, evidence added to the record includes, but is not limited to, an October 2009 statement, prepared by a VA psychiatrist at the VA Medical Center in Pittsburgh, Pennsylvania.  The VA psychiatrist noted that the Veteran's service treatment records were positive for him having been hospitalized during military service from August to September 1965 for a suicide attempt.  The psychiatrist also indicated that post-service private treatment records showed that the Veteran had been issued psychotropic medications in November 1965, one month after service discharge, and that he had been diagnosed with schizophrenia in 1971.  Thus, it was the VA psychiatrist's opinion that the record clearly showed that from the time of his first military hospitalization, the Veteran had suffered from chronic paranoid schizophrenia and not what was initially described during military service as a character disorder and emotional instability--diagnoses that he determined were, in fact, the early prodomal phase of chronic paranoid schizophrenia.  

The October 2009 VA psychiatrist's opinion is new as it was not of record at the time of the Board's December 1988 decision.  It is also material.  The VA psychiatrist's October 2009 opinion relates to an unestablished fact that was not previously of record at the time of the Board's December 1988 decision, namely evidence demonstrating that the Veteran's chronic paranoid schizophrenia clearly had its initial onset during his period of active military service.  As new and material evidence has been received, the claim for an acquired psychiatric disorder is reopened.

(ii) Merits of the Claim for Service Connection-Acquired Psychiatric Disorder

The Veteran contends that his currently diagnosed schizophrenia had its onset during his period of active military service. 

The law provides that service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for certain chronic diseases, such as psychoses, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that his currently diagnosed schizophrenia had its initial onset during his period of active military service.  The Veteran's service treatment records show that he was first seen for psychiatric treatment in early June 1965 when he was considered to have displayed "questionable potential" for the completion of recruit training.  He was put in a conditioning platoon for two weeks and later completed his required eight weeks of training duty.  His performance in training was described as "generally adequate" although he experienced some difficulties.  In mid-August 1965, the Veteran superficially lacerated his right wrist with a razor blade.  He had indicated that he really "wanted to die" because he did not think he would ever return home and because he could not take his present situation any longer.  The Veteran was admitted to an evaluation platoon and appeared to be generally despondent, emotionally labile and occasionally combative when confronted with strict discipline.  He frequently reiterated his feelings of being "scared and lonely and missing home.  The Veteran stated that he had thought about killing himself on many occasions both prior to enlistment and after entering military service.  The initial diagnostic impression was that the Veteran displayed gross emotionally unstable personality traits with a depressive demeanor and increasing anxiety.  He was hospitalization for further evaluation.  
The Veteran's hospital course was relatively uneventful and, after the first week, he manifested no anxiety and accepted the fact that he would be discharged from military service.  The Veteran's case was reviewed by a conference of staff psychiatrists who agreed that he had shown long evidence of an emotional disorder that precluded his rendering useful service in the Marine Corps.  The Veteran was diagnosed with an emotionally unstable personality, manifested by excitability and ineffectiveness when confronted by stress with undependable judgment and strongly fluctuating emotional attitudes because of strong and poorly controlled hostility, guilt and anxiety.  It was further determined that the Veteran had a personality disorder that had preexisted military service and had not been aggravated therein.  

With respect to whether there is a valid current diagnosis of an acquired psychiatric disorder linked to the above-cited in-service psychiatric findings, a VA psychiatrist addressed this issue in an October 2009 statement.  The VA psychiatrist opined that from the time of his first military hospitalization, the Veteran had been suffering from chronic paranoid schizophrenia.  The VA psychiatrist stated that what was initially described as a character disorder and emotional instability [during service] was, in fact, the early prodomal phase of chronic paranoid schizophrenia.  The October 2009 VA psychiatrist's opinion is consistent with the above-cited service treatment records and post-service medical evidence, reflecting that the Veteran was prescribed antipsychotic medications in November 1965, one month after service discharge, and a subsequent diagnosis of paranoid type schizophrenia in 1971.  

The October 2009 VA psychiatrist's opinion is also bolstered by the opinions of two private physicians.  In a July 1978 statement A. W. M., M. D., opined, after noting that the Veteran had been prescribed anti-psychotic medications after service discharge from 1966 to 1976, that he had suffered from a psychotic break during service, and that his correct diagnosis was schizophrenia, chronic paranoid type.  In a March 1982 statement, J. W. T., M. D., concluded that during military service, the Veteran's symptoms of impairment in role functioning, inappropriate affect, unclear speech, and bizarre ideation met the criteria for the prodromal phase of schizophrenia, established in 1980 by the third edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Dr. J. W. T. stated that the psychiatric observation of the Veteran during military service was an insufficient period of observation to establish a diagnosis of schizophrenia and that the differential diagnosis of schizophrenia versus a severe personality disorder was often difficult.  (See March 1982 statement, prepared by J. W. T., M. D.).  The above-cited private physicians' opinions appear to have been based on review of the Veteran's records as well as a thoughtful analysis of the Veteran's medical history and current medical literature.  Further, there is no medical opinion of record that contradicts these opinions. 

Based on the totality of the evidence, and with the application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has paranoid schizophrenia that had its onset during active military service.  Accordingly, service connection for an acquired psychiatric disorder, currently diagnosed as paranoid schizophrenia, is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as paranoid schizophrenia, is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


